 

Case 1:18-cv-05398-DLI-VMS Document 18

Filed 12/17/18 Page 1 of 19 PagelD #: 172

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Case No.: 1:18-cv-05398-DLI-VMS

 

ROSLYN LA LIBERTE, | ECF Case
Plaintiff,
-against- AFFIDAVIT IN SUPPORT OF
DEFENDANT’S MOTION TO
JOY REID, DISMISS AND TO
STRIKE
Defendant.

 

JOHN H. REICHMAN, being duly sworn, deposes and says:

1. Iamamember of Wachtel Missry LLP, attorneys for defendant Joy-Ann Reid, and
submit this affidavit in support of the defendant’s motion to: (i) dismiss plaintiff Roslyn La
Liberte’s defamation claim under Federal Rule 12(b)(6) and California’s Anti-SLAPP Statute
(strategic lawsuit against public participation), CA, CIV §425.16 (the “Anti SLAPP Statute” or the
Statute”); and (ii) award defendant her attorney’s fees pursuant to the Anti-SLAPP Statute.

2. The facts set forth herein are based on documentary and digital evidence I have
reviewed.

La Liberte Was An Anti-Immigrant Activist

3. The Amended Complaint alleges that on June 25, 2018, Ms. La Liberte attended
the City Council Meeting in Simi Valley, California “to provide her opinion on California’s
sanctuary law.” (J 35). She is described as “passionate about this country’s immigration policies.”
(Id., J 33).

4. Ms. La Liberte is an anti-immigrant activist. In 2018, anti-immigrant activists were
urging California cities and towns to take positions opposing the “Sanctuary State” Bill (or “SB

54”), the California state law that limits cooperation between California law enforcement officials

075863-002/00173052-2 1
Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 2 of 19 PagelD #: 173

and federal immigration authorities. La Liberte was one of those activists and had become one of
the faces of the SB 54 opposition. On April 16, 2018, Ms. La Liberte was in Los Alamitos,
California protesting SB 54. A widely circulated photograph (below) was taken that day of Ms.
La Liberte with the caption:

Jeanie Nyuyen, 18, a pre-sanctuary law protester, argues with

Rosalyn La Liberte, 64, an anti-sanctuary law protester outside of
the Los Alamitos City Hall.

gettyimages create esionai viszo Musie

To PAR ICME

 

5, On May 13, 2018, the picture of a La Liberte at Los Alamitos was reprinted in a
front-page Washington Post article, detailing how politically charged SB 54 was. A copy of the
Washington Post article is annexed hereto as Exhibit A.

6. On May 22, 2018, the Southern Poverty Law Center (“SPLC”) issued a report
entitled “Racism rampart at California City County meetings on sanctuary policies.” A copy of
the report is annexed hereto as Exhibit B. The first paragraph of the SPLC report states:

For the past two months, a campaign orchestrated by national anti-
immigrant hate group the Federation for American Immigration
Reform (FAIR) and its legal arm the Immigration Reform Law
Institute IRLI) has mobilized a small but vocal group of activists
hell-bent on pushing city council members in Orange County, and
other parts of southern California, to take a stance against the state’s
sanctuary policies.

075863-002/00173052-2 2
Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 3 of 19 PagelD #: 174

The report went on to state:

FAIR has an almost four decades-old track record of racism,
starting with its founder, white nationalist John Tanton who wrote
in 1993, “I’ve come to the point of view that for European-
American society and culture to persist requires a European-
American majority, and a clear one at that.” . ..

FAIR is also quiet on the fact that its orchestrated campaign has
whipped a small band of anti-sanctuary activists from
California and elsewhere into a frenzy, with this group
traveling from city to city on a nightly basis and stoking racial
tensions at city council meetings. ... “Anti-sanctuary people
showing at city council meetings in OC have become more
aggressive and they feel more emboldened to launch racially
charged slurs. They have become more aggressive that at times
they have physically confronted young people attending city
council meetings,” said Perrea. (emphasis added).

7. We do not know if Ms. La Liberte was a member of FAIR or other hate groups.

We do know that La Liberte was one of the anti-immigrant activists who went from city to city

throughout California protesting SB 54.

8. Publicly available photographs and recordings show that Ms. La Liberte has

testified against SB 54 at various city council meetings around California.

9. Immediately below are photographs of Ms. La Liberte taken before she testified at

a Torrance,

California City Council meeting to oppose

SB

54.

http://aschaper1 .blogspot.com/2018/05/citizens-to-torrance-city-council.html (last visited Dec.

15, 2018).

075863-002/00173052-2 3

 
 

 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 4 of 19 PagelD #: 175

 

10. Immediately below are photographs of Ms. La Liberte taken before she testified at
the Hawthorme, California City Council meeting. http://aschaper1.blogspot.com/2018/05/citizens-

to-hawthorne-city-council.html (last visited Dec. 15, 2018).

 

075863-002/00173052-2 4
 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 5 of 19 PagelD #: 176

A videotape of the Hawthorne City Council meeting shows Ms. La Liberte testifying at the 38:47
mark. http://hawthorne-ca.granicus.com/MediaPlayer.php?view id=2&clip id=520 (last visited on
Dec. 14, 2018).

11. Ms. La Liberte also testified at a Hermosa Beach Council Meeting against SB 54.
A videotape of that meeting shows Ms. La Liberte testifying at the 3:07:20 mark.
http://hermosabeach.granicus.com/MediaPlayer.php?view_id=6&clip_ id=4701 (last visited on
Dec. 14, 2018).

12. On June 25, 2018, Ms. La Liberte testified against SB 54 at the Simi Valley Council
meeting. http://simivalley.granicus.com/MediaPlayer.php?view_id=S5&clip id=2102 (last visited
on Dec. 15, 2018).

13. | Upon information and belief, Ms. La Liberte testified before the Thousand Oaks
California City Council against SB 54 on April 10, 2018. The basis for that belief are the City
Council Minutes annexed hereto as Exhibit C.

14. Ms. La Liberte has also attended other anti-immigration events such as a July 4,
2018 rally in Century City, California. Photographs of the rally are included below along with a
link a blog site discussing an apparent confrontation that Ms. La Liberte had at the rally.
http://aschaper1.blogspot.com/2018/06/freetommy-rally-in-century-city-photos.html (last visited

on Dec. 15, 2018).

   

POLITICA L |
PRLSONER

, . : +t Free Lom &

 

075863-002/00173052-2 5
Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 6 of 19 PagelD #: 177

  

The Publications Regarding Ms. La Liberte

15. The Amended Complaint contains the following allegations:

e “At the time Reid retweeted Mr. Vargas’s tweet, it had not received much
attention. After Reid used her megaphone to rebroadcast Mr. Vargas’s tweet,
it went viral.” (943).

e “Reid was the very first individual to put the alleged words — ‘[y]ou are going
to be the first deported’ you ‘dirty Mexican!’ — in La Liberte’s mouth.” (49).

e “As aresult of Reid’s false Publications, the public obtained La Liberte’s home
and business address and business name, and obtained access to La Liberte’s
business and personal phone, e-mail address, business website, and Facebook
page. This is how La Liberte began receiving the hate messages.” (92).

16. All of these allegations, which are central to Ms. La Liberte’s claims, are
demonstrably false as shown by the following evidence and in the accompanying affidavit of
Davian Hoffman (the “Hoffman Affidavit’).

17. As the Amended Complaint admits, racial slurs were made at the Simi Valley
Council meeting held on June 25, 2018 (the “Council Meeting”), which was reconsidering its prior
decision to support the Trump administration’s lawsuit against SB 54. (946).

18. On June 26, 2018, the Ventura County Star published photographs of the Council

Meeting. One of the photographs was of Ms. La Liberte apparently screaming at 14-year-old

075863-002/00173052-2 6
Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 7 of 19 PagelD #: 178

Joseph Luevanos with her hands at her throat in a menacing gesture (the “Photograph”). It had

this caption:

Roslyn La Liberte, of Woodland Hills, and Santa Susana High
School Student Joey Luevanos, 14, have a spirited discussion during
a break at the Simi Valley City Council meeting June 25, 2018, JOE
LUMAYA/SPECIAL TO THE STAR

 

 

vc Star.
HOME NEWS SPORTS BUSINESS OPINION ENTERTAINMENT LIFESTYLE = OBITUARIES Qiicer @usaropay [Fy mornev CQ Sign In ¥

 

19. On June 26, 2018, Ruth Luevanos, Joseph Luevanos’s mother, tweeted:

2% luv2teachss >
@raluevanos

Sad to hear Trump supporters booing my 14
year old son, telling him he'll "be deported,"
"go back to Mexico" and calling Mexicans
"rapists." Proud of 350+majority residents
who DID respect my son's right to be am
active citizen.

Henry Stern @ @HenryStenCA

To all the Greamers and forgotten families in Simi Valley, | hope you can take some
comfort in the fact that the State of California still has your back.
vestar.com/story/news/loc.

10.21 PM - 26 Jun 2018
a7Rewees 1o1Lkcs BY OHSAS
4 ty. a7 101

20. Both the racism displayed at the Council Meeting and in the Photograph were

quickly commented upon and shared on social media. On June 28, 2018 at 12:30 p.m., Emily

075863-002/00173052-2 7
 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 8 of 19 PagelD #: 179

Weisberg tweeted the Photograph of La Liberte alongside of a photograph of angry white

protestors taken when Little Rock High School was desegregated in 1957. The tweet stated:

 

Follow v

see (((Emily Weisberg)))

yWieisbera

 

Top: Hazel Massery screams at Elizabeth
Eckford, of the #LittleRockNine. as Eckford
and 8 other brave young men and women,
desegregate Little Rock High. 1957.

Bottom: #RoslynLaLiberte screams at a 14 yr
old boy at a #SimiValley meeting re #SB54,
2018. But please, #remain civil.

 

21. Other persons also quickly identified and “doxed”! Ms. La Liberte by calling out
her and her business by name, publishing her email, address, and phone numbers, and widely
circulating the photographs taken of Ms. La Liberte at Simi Valley and Los Alamitos. On June
28, 2018, Resistance Northridge, a progressive grassroots political group, tweeted the Photograph

(the “Resistance Northridge tweet”) with this comment:

 

1 The term “dox” or “doxing” refers to the Internet-based practice of researching and broadcasting private or
identifiable information about an individual or organization. See https://en.wikipedia.org/wiki/Doxing (last visited on
Dec. 14, 2018).

075863-002/00173052-2 8
 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 9 of 19 PagelD #: 180

This horrible woman is Roslyn La Liberte. She yelled at this 14 yr
old boy at a Simi Valley City Council mtg who was there to talk
about immigration & supporting SB54. This MAGA zealot racist
runs RC Design Construction in Woodland Hills. BOYCOTT RC
DESIGN hittps://t.co/ry5rrTGaB2 https://t.co/BJYyIUSNyG

22. As detailed in the accompanying affidavit of Davian Hoffman, the Resistance

Northridge tweet that had originally gone viral has since been deleted. See Hoffman Aff., § 7.

23. It was, for example, retweeted on June 28, 2018, by the singer and actress, Nancy

Sinatra to her 201,000 Twitter followers with this comment:

Nancy Sinatra @ (Follow ) U
BNancySinatra

Roslyn La Liberte represents what's wrong
with America. twitter.com/TRNorthridge/s ...

 

S87 Rerweets 1147 1k PS&E ET OBS 2 cH

© 124 1) 587 Ow

)
]

24. The famous rapper, Immortal Technique, also retweeted the Resistance Northridge

tweet to his 269,000 Twitter followers on June 28, 2018.

075863-002/00173052-2

“Immortal Technique @ Ceatew.

 

They threaten us with violence. They ask us to
debate them and then scream horrible things
at our youth. We have to be “proper.” We
have to “speak good English.” We have to
dress a way to be taken seriously. You are

NOT proper. You don’t speak English well. You
dress like shit.

Ully VOUNCH IVIEELINYG WhO Was Liere LO talk aDOUL
immigration and supporting SB54. This MAGA
zealot and racist runs RC Design Construction in
Woodland Hills. You can email her and let her

know how you feel. Email is:
roslyn@rcassociatesinc.com or maybe it's easier

to call her cell 818-731-2829 BOYCOTT RC

DESIGN http://www.rcassociatesinc.com/#!about-
us PLEASE SHARE

   

zo es Se SCHRONSDOE

382 &
Case 1:18-cv-05398-DLI-VMS. Document 18 Filed 12/17/18 Page 10 of 19 PagelID #: 181

i 25. On June 28, 2018, YELP reviews were posted identifying Ms. La Liberte and

targeting her Woodlands California business, RC Construction Design. Elise L. posted:

4 EE "| Elise L. sania
ate’ Los Angeles, CA - 6/28/2018
ATAGO TRUCK $: 152 friends B First to Review

Seer
. 3) 5 reviews

Your behavior at the Simi City Council meeting was
abhorrent. | find it amusing that being a GC firm
that you would be so vehemently anti SB54. I'm
sure you hire nothing but legal 'Murrican residents

i and are running them through proper 19 verification.
Even worse, rumor has it your family are holocaust
survivors. You are a SHANDAH!

How dare you verbally attack a minor....you are NO
professional.

Sonia C. and 16 others voted for this review

@) Useful 16 @ Funny 3 © Cool 1

 

    
 

44 year olel boy at our Simi Valley City Council Meetng wha
was there to talk aboutimmigration and supporting $054
This MAGA zealot and racist runs RO Design Ganstnictioa
in Woediand Hills. You can email her anc let her kas haw
you feel Email is: rasiyn@ircassociatesine.c... or maybe its
easier ta call her coll 67 F31-2829 BOYCOTT RC
DESIGN rcassociatesine.camlab... PLEASE SHARE

a rey

 

26. Efraim C from Simi Valley wrote:

:

{

i Efrain ¢,

i Simi Valley, CA

; #5 Drees This herrible woman is Roslyn Le Liberte. She yelled at this
\

 

Sonla C. and 2 others voted lor this review

‘By Useful 3 Ss Funny Tes Cool

27. On June 28, 2018 at 8.52 p.m., Alan Vargas tweeted the Photograph of Ms. La
Liberte (hereinafter referred to as the “Vargas tweet”). The Vargas tweet also said “you are going
to be the first deported” and “dirty Mexican” were “some of the things they yelled at this 14 year
old boy.” Vargas, added, “spread this far and wide this woman needs to be put on blast.” (emphasis
added). See Hoffman Aff., ¥ 9.

28. Asset forth in the accompanying Hoffman Affidavit, the Vargas tweet quickly went
viral. The snapshot of the Vargas tweet below was located and published by Canada Free Press,
in an article dated on July 3, 2018 by Arthur Christopher Schaper. It shows that, at the time of the

screenshot, the post already had at least 78,300 likes and 76,900 comments.

075863-002/00173052-2 10

 

|

 
 

 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 11 of 19 PagelD #: 182

https://canadafreepress.com/article/social-media-mob-defames-innocent-trump-supporter (last

visited on Dec. 15, 2018).

   

a Alan Vargas w

~ You are gong to be the first deported
* dirty Moxet an ~

Were some of the things they yelled they yelled al tus 14 year
oid boy He was defending immigrants ata rally and was
shouted down

Spread this far and wide thes woman needs to be pul on blast

29, On June 29, 2018 at 1:50 p.m., actress and three-time Emmy winner Nadine van
der Velde retweeted the Resistance Northridge tweet and posted the Photograph of La Liberte

along with the 1957 Little Rock photo and Nazis and added the following statement:

 

i Nadine van der Velde @

"You're going to be the first deported! Filthy
Mexican!" screams #RoslynLaLiberte in a hate
filled photo reminiscent of other iconic hate
filled images. History is being written. Roslyn
LaLiberte has crystallized her place on the
wrong side

Hy

 

208 2H OS ORAVOSE

191 th 24K 85K

075863-002/00173052-2 11
i
i
{
i
*

 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 12 of 19 PagelD #: 183

30. The van der Velde tweet was retweeted at least 2,088 times, including by the actress

Debra Messing.

 

® Debra Messing @

#RoslynLaLiberte

Suedor nadinevanderVelde @ 2-30.12. 0Veice
< "You're going to be the first deported! Filthy Mexican!” screams

a
ee #RoslynLaLiberte in a hate filled photo reminiscent of other iconic
Bowes Be GHHLESs GOOG

hate filled images. History is being written. Roslyn Laliberte has
0 2 1 69 Iw

 

crystallized her place on the wrong side of history for future...

31. On June 29, 2018 at 1:10 p.m., David Hogg, the anti-gun and Parkland student,

retweeted the Vargas tweet (screenshot below). Hogg had 900,000 followers.

Gea David Hogg @ Vv
“3 @davidhoggitt

Midterms are Nov 6th register to vote here
marchforourlives.com/vote-for-our-|...
twitter.com/thealanvargas/...

4:10 PM - Jun 29, 2018

REGISTER

cc ae

ARCH
CTT
LIVES HH

 

Vote For Our Lives.
Register to vote. It takes an average of two minutes or less to
complete.

27,394 ©) 4,819 people are talking about this, o

32. Ms. Reid retweeted the Vargas tweet on June 29, 2018 at 2:55 p.m. (the “Reid
retweet”). A time-stamped screenshot of Vargas’ comment on Ms. Reid’s retweet of the Vargas

tweet is captured in the screenshot below.

075863-002/00173052-2 12

 
 

Case 1:18-cv-05398-DLI-VMS

€ Bley]
Be iat
Tweets Tweets & replies Media Likes

Joy Heid Ketweeted

j Alan Vargas (@ TheAlanvargas 17h

. “You are going to be the first deported”
“ dirty Mexican *

Were some of the things they yelled they

yelled at this 14 year old boy. He was

defending immigrants at a rally and was
shouted down.

Spread this far and wide this woman
needs to be put on blast.
—

   

Joy Reid @ a JoyAnnReid
=, Good question.

 

Neera Tanden & @ = neeratan

oe. oY

33. Ms. La Liberte alleges that the Vargas tweet, “had not received much attention”
until it was retweeted by Reid on June 29, 2018 and then went “viral.” (Amended Compl., { 43).
However, as the evidence sets forth above shows, this claim is demonstrably false. By the time
of the Reid retweet, Ms. La Liberte and her business had already been identified repeatedly; the
Resistance Northridge tweet, the Vargas tweet, and the Photograph had gone viral and been shared,
retweeted, and commented on by many celebrities and activists; and comparisons between Simi
Valley and Little Rock were already being made. Ms. Reid had nothing to do with any of this.

34. The evidence set forth above also irrefutably rebuts the allegations in the Amended
Complaint that Ms. Reid caused the public to identify or “dox” Ms. La Liberte and reveal her
personal information.

35. On the evening of June 29, 2018, Reid published an Instagram post in which she
republished the Photograph and the gist of what Vargas and countless others said and described

about the hate shown at the Council Meeting (the “Instagram Post”). The Instagram Post reads:

075863-002/00173052-2 13

Document 18 Filed 12/17/18 Page 13 of 19 PagelD #: 184
Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 14 of 19 PagelD #: 185

=
Sy joyannreid — + Fallows

a

joyannrend He showed up te a rally to
defend immigrants, .. She showed ug tow,
in har MAGA hal, and screamed, “You are
going to be the first deported" .." dirty
Mexican!" He is 14 years old. She is sn
adult. Make the picture black and white
and it could be the 1950s and the
desegregation af a school, Hate is real, y'all.
It hasn't even really gone away.

Load more comments

bmt096 She and people like her are vila .

14,765 likes

2 Days 260

 

36. This is the first publication that Plaintiff maintains is actionable. La Liberte also
contends that this is the first publication anywhere that identifies Ms. La Liberte as making the
racist slurs. (Amended Compl., J 49). As all of the evidence set forth above and in the Hoffman
Affidavit shows, this allegation is demonstrably false. Ms. Hoffman has identified at least 8
publications, including the van der Velde tweet set forth above, where individuals said that Ms. La
Liberte made the racial slurs and over 150 other individuals who accused La Liberte of racism
before Ms. Reid’s Instagram Post. See Hoffman Aff., J 13-15, Exs. A & B. This is in addition to
the Vargas tweet, which also “puts the words in La Liberte’s mouth,” by tweeting the Photograph,
which prominently features Ms. La Liberte, along with a caption “this woman needs to be put on
blast.” (emphasis added).

37. Before, at and around the Instagram Post, the Vargas tweet continued to go viral,
which again had nothing to do with Ms. Reid. On June 29, 2018 at 8:11 p.m. Soledad O’ Brian of

CNN retweeted the Vargas tweet and stated:

075863-002/00173052-2 14
 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 15 of 19 PagelD #: 186

Soledad O'Brien @
‘ @soledadobrien

Ugh. These American racists. But this kid--good gor him.
twitter.com/thealanvargas/...

9:11 PM: Jun 29, 2018 - Twitter for iPhone

2.8K Retweets 6.2K Likes

QO a g 4
38. On June 30, 2018 at 4:03 a.m. the journalist, cultural critic and television

personality Touré Neblett tweeted his 190,000 followers:

mem Touré @
a @Toure

In the picture below you see an adult woman screaming
at a 14 yo child. She is Roslyn La Liberte, a MAGA zealot
racist who runs RC Design Construction in California.
Wow. twitter.com/TheAlanvargas/...

503 AM jun 30, 2018 - TweetDeck

5.9K Retweets 5.5K Likes

°

rP

«

oO ,
et od

39. Neblett’s tweet had 6,000 retweets, including by the actress Rosanna Arquette and

over 5,500 likes.

40. On June 30, 2018, CNN’s Ana Navaro tweeted:

Q , Ana Navarro @

we @ananavarro

Oh look, here is today’s racist dujour. Does she have a
name, or should we just call her, #RedHatHarriet?
twitter.com/thealanvargas/...

10:20 AM - Jun 30, 2018 - Twitter for iPad

9.6K Retweets 16.4K Likes
QO ra 9 é,
4l. Ana Navaro has over 1.1 million twitter followers. Her tweet had at least 9,600

retweets and 16,400 likes.

075863-002/00173052-2 15

 
 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 16 of 19 PagelD #: 187

42. On July 1, 2018, Ms. Reid also reposted on Instagram and Facebook the Photograph
alongside one of the 1957 Little Rock photographs (the “Little Rock Repost’). (Amended Compl.,
4 56). Reid then added the following comment, adding a “hat tip” to those who previously had

posted the image:

= ’
& | joyanmreld — = Follow

joyannreid It was inevitable that this image
would be made It's alse easy to look at old
black and white photos and think: | can't
believe that person screarning at a child.
with their face twisted in rage, is real. By
every one of them were. History sometimes
repeats, And itis full of rage. Mat tig to
Gaseiswriting Fregram #histary
#chaoselave

Load more comments

eanadiannursératchet As a WW Lean never

6,575 likes

14 HOURS acd

 

43. The image on the Little Rock Repost was a republication or regram from another

user of the Instagram website, Jose Antonio Vargas (@joseiswriting).

“i
joseiswriting @@ + Follow

joseiswriting History. Which side are you on?
(Shoutout to whoever made this image.)

dbchalkproject This just makes my soul
hurt!

mountaingirl24 How can that be good
for your soul? To scream a children
because you are afraid?

kittkattkake AAALERT & How can you
continue to spread this false story? This
happened just outside of L.A. Our local

PQA IN

1,089 likes

 

44. The Instagram Post and Little Rock Repost shall be referred to collectively at times

hereafter as the “‘Publications’’.

075863-002/00173052-2 16
 

 

 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 17 of 19 PagelD #: 188

45. On July 2, 2018, based on a Fox News story she learned about, Ms. Reid deleted

her Publications and issued the following apology:

It appears I got this wrong. My apologies to La Liberte and Joseph.
(Amended Compl., §] 58).

& Joy Reid @
@JoyAnnReid
It appears | got this wrong. My apologies to

Mrs. La Liberte and Joseph.
es "

   

 

 

People online twist the real story behind photo of woman yelling at boy

They say “a picture says 1000 words!" Maybe it should be 2000 words. 1000 for
each person featured in the picture. Maybe another 1000 or two to give it some

foxla.com
6:23 PM - 2 Jul 2018

630 Retweets 1,416 Likes de & 8 @ ® o oe & €

D 931 1 630 1.4K

46. There nevertheless remain substantial questions about what La Liberte was

screaming at the Council Meeting and whether they were racial slurs.

47. On July 3, 2018, Ruth Luevanos tweeted this about the Vargas Tweet:

075863-002/00173052-2

 

 

luv2teachss -
- Follow v
@raluevances

ng te @TheAlanvargas

| will verify that this tweet is absolutely
accurate. These things WERE shouted at this
meeting. My son DID get shouted down,
threatened with deportation, harassed with a
selfie stick and called racist slurs while he
gave his speech.

a Ovwe

O11 a O03 8

17
 

 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 18 of 19 PagelD #: 189

48. Joseph Luevanos’s aunt, Dr. Norma Hernandez, tweeted this after Reid issued her

apology:

 

Dr. Norma Hernandez
a: \ \ Follow
@Education_Maver Nepmesmaicememes

Reatying to @JoyAnnReid

No apologies needed. Fox News
misrepresented my nephew's story. This
woman did shout at him and the exchange
was NOT civil. Fox News cut out the most
important part.

 

49. Alan Vargas also did not back down from his original post, tweeting:

075863-002/00173052-2

 

 

& Alan Vargas \ Follow ws

There are those who say the tweet |
posted is false and I'm a liar and blast
me with the fox 11 story.

Well | just got In contact with the family
of the 14 year old.

And the mother had this to say

“ everything he wrote was true and he
can quote me on that”

/1

Brewects Sixes VOSWP%~. Os 2

QO 7 DQ 2B 65 ia}

18
 

 

 

Case 1:18-cv-05398-DLI-VMS Document18 Filed 12/17/18 Page 19 of 19 PagelD #: 190

Alan Vargas @TheAlanvargas «Jul 3 Vv
Fox 11 misconstrued what he was trying to say to create their own narrative

 

“Joey wants the whole story told"

“the irony is that both Alan and Joey were verbally attacked and questioned
about their legal status because they were brown"

O 3 tl 11 QO a7 a)
50. | Arudimentary Google search by the Plaintiff or her attorneys would have revealed

that numerous material allegations in the Amended Complaint are demonstrably false.

lju_(72—

John H. Reichman

 

Sworn to before me this \1™”

day of ~ ,
(ALA

(Dow Public

 

 

JASON LOUIS LIBOU
NOTARY PUBLIC, STATE OF NEW YORK
NO. 02116319362

UALIFIED IN NEW YORK COUNTY

 

 

Q
MY COMMISSION EXPIRES FEB 17, 2019

 

075863-002/00173052-2 19

 
